     Case 3:10-cr-02018-WQH Document 50 Filed 10/16/19 PageID.353 Page 1 of 1


                                 United States District Court
                                  SOUTHERN DISTRICT OF CALIFORNIA

                           NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. William Q. Hayes
 FROM: S. Dunbar, Deputy Clerk                      RECEIVED DATE: October 10, 2019
 CASE NO. 10-cr-02018-WQH-1                         DOC FILED BY: Nicholas Anthony Piazza
 CASE TITLE: USA v. Piazza
 DOCUMENT ENTITLED: Motion to Terminate Remaining Supervised Release Term Pursuant to 18
 U.S.C. 3583(e)

       Upon the submission of the attached document(s), the following discrepancies are noted:


 Civ.L. Rule 7.1 or 47.1 - Lacking memorandum of points and authorities in support as a separate
 document;

 FRCvP 41 Case closed

 CrimLR1.1(e)(21) Party has appeared by an attorney and now filing as Pro Se



                                                          Date Forwarded:      October 10, 2019

                  ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
         Any further failure to comply with the Local Rules may lead to penalties pursuant to
                          Civil Local Rule 83.1 or Criminal Local Rule 57.1.


 Dated: October 16, 2019
